Citation Nr: 1702797	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-03 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from February 1962 to January 1966.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board remanded the Veteran's claims in July 2015 for further development.  However, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a February 2016 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a right ankle disability.  Therefore, this claim has been resolved and is no longer before the Board on appeal.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in November 2016.  A transcript of that proceeding has been associated with the claims file.

The issue of entitlement to increased ratings for a right femur disability and a right knee disability have been raised by the Veteran during his November 2016 Central Office Hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Hearing Transcript, pp. 20-21.  Therefore, the Board does not have jurisdiction over those matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its July 2015 remand, the Board instructed the AOJ to afford the Veteran a VA examination to determine whether any diagnosed back and right foot disabilities were caused or aggravated by any service-connected disability.

The Veteran was provided the requested VA examinations in January 2016.  The examiner rendered negative opinions for both of the Veteran's claims.  With respect to the back disability, the examiner observed that the Veteran's leg length discrepancy of 0.2 centimeters was not clinically significant, and that the MRI lumbar radiograms of the spine were "age appropriate."  From these facts the examiner concluded that the Veteran's back disability was less likely than not related to his femur fracture, right knee disability, or scars to the iliac spine and right buttocks.  

However, additional medical clarification is required.  The examiner's opinion did not adequately address whether the Veteran's back disability was aggravated by a service-connected condition, and overall was conclusory in nature.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned explanation connecting the two).  

Turning to the foot opinion, the examiner stated that the Veteran's foot disability was more likely due to a "congenital biomechanical condition," but did not identify what that biomechanical condition was or whether the Veteran's service-connected disabilities aggravated the foot condition.  Thus it is conclusory and insufficient for the Board to make an informed determination on the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Veteran also challenged the adequacy of the January 2016 VA examinations.  During his November 2016 hearing, the Veteran asserted that the examinations were not performed by an appropriate specialist who could assess the relationship between the Veteran's various joints.  See Hearing Transcript, pp. 13-15.  The Veteran also indicated that his back disability had changed since the January 2016 VA examination.  Id. at 16.  The Board observes that the January 2016 VA back examination was performed by a physician's assistant and the foot examination was performed by a podiatrist.  

As the Veteran's claims are being remanded for additional development, the Board finds it appropriate to direct that the Veteran be afforded new VA examinations by an orthopedic surgeon or other appropriate specialist. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Take appropriate action to obtain VA treatment records not already associated with the electronic claims file.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claims.

3.  Next, schedule the Veteran for a VA examination, performed by an orthopedic surgeon, to determine the nature and etiology of any diagnosed low back and right foot disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

Based on the review of the Veteran's claims file and examination of the Veteran, the clinician is asked to opine on the following:

a.  Identify any diagnosed low back and right foot disabilities present since approximately June 2010.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed low back and right foot disability is caused by or related to service, to include the Veteran's June 1963 treatment for a low back sprain;

c.  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed low back and right foot disability is caused by or due to any single service-connected disability or combination thereof (status post fracture of right femur; degenerative joint disease of the right knee; Achilles tendonitis of the right ankle; scar of the iliac spine; scar of the right buttock; and shortening of the right lower extremity); 

d.  State whether it is at least as likely as not (a probability of 50 percent or greater) that each diagnosed low back and right foot disability is aggravated by any single service-connected disability or combination thereof (status post fracture of right femur; degenerative joint disease of the right knee; Achilles tendonitis of the right ankle; scar of the iliac spine; scar of the right buttock; and shortening of the right lower extremity);

If the examiner determines that any low back or right foot disability is aggravated by the Veteran's service-connected disability or disabilities, the examiner should, to the extent possible, report the baseline level of severity of the claimed disability prior to the onset of aggravation.  If some of the increase in severity of the claimed disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The rationale for all opinions expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the examination reports to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





